Exhibit 10.2

 

Promissory Note

 

 

February 21, 2003

 

For value received, I promise to pay to the order of MagStar Technologies, Inc.
at its banking house in 410 11th Avenue So, Hopkins, MN 55343 Five Hundred Ten
Thousand Eight Hundred Fifty One and 97/100  dollars ($510,851.97)  with
interest at the rate of six percent (6.00%) per annum, from April 1, 2003 until
paid, interest payable at maturity.

 

Upon any default in the payment of interest or installment, the note shall
become immediately due and payable at the option of the holder hereof.

 

The makers, endorsers, sureties, and guarantors hereof hereby severally agree to
pay all costs of collection, or a reasonable attorney’s fee in case payment
shall not be made at maturity, and severally waive presentment for payment,
notice of non payment, protest and notice of protest, and diligence in enforcing
payment or bringing suit against any party hereto.  The endorsers, sureties, and
guarantors hereof, hereby severally consent that the time of payment may be
extended or this note renewed from time to time without notice to them and
without affecting their liability hereon.

 

Said sum to be paid on demand.

 

 

 

By:

Hopkins Eleventh Avenue LLC

 

 

 

/s/ Richard F. McNamara

 

 

Its CEO

 

--------------------------------------------------------------------------------